112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Miguel Angil GONZALEZ, a/k/a Miguel Gonzales, Plaintiff-Appellant,v.Charles H. TURNER, U.S. Attorney;  Mark Bailey, Defendants-Appellees.
No. 94-35061.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Miguel Angil Gonzales appeals pro se the district court's sua sponte dismissal with prejudice of his action alleging that former United States Attorney Charles H. Turner and Assistant United States Attorney Mark R. Bailey acted improperly during their prosecution of Jose Canul-Gongora, who pled guilty to assisting Gonzalez by storing his cocaine on Canul-Gongora's property.  We affirm the district court's conclusion that the prosecutors were entitled to absolute immunity because their challenged actions were "intimately associated with the judicial phase of the criminal process," see Imbler v. Pachtman, 424 U.S. 409, 430 (1976), and Gonzalez was not entitled to an injunction prohibiting future retaliation.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3